Case 3:17-cv-05769-RJB Document 253-1 Filed 01/27/20 Page 1 of 2




        EXHIBIT A
        Case 3:17-cv-05769-RJB Document 253-1 Filed 01/27/20 Page 2 of 2




                                          Exhibit A
Radio Script
If you participated in the Voluntary Work Program at the Northwest Detention Center, you may

be affected by a class action lawsuit. The Court has not decided whether you are entitled to

relief. However, your rights are affected and you must make a decision by March 24. For more

information, call 18007334126 or visit VWPClassAction.com.
